Citation Nr: 1647806	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  08-12 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1969 to November 1971, with service in the Republic of Vietnam.  He died in August 2006.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The above-referenced issue was previously remanded by the Board in June 2015 for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that additional development is necessary prior to adjudication of the appellant's claim.  

Dependency and indemnity compensation (DIC) benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5.  In order for service connection for the cause of a veteran's death to be granted, it must be shown that a service-connected disability caused substantially or materially contributed to cause death.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312 (b).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c).

At the time of the Veteran's death, the Veteran's only service-connected condition was posttraumatic stress disorder, rated 100 percent disabling since June 23, 2004.  The Veteran's primary cause of death has been diagnosed as alcoholic liver disease.  Hepatocellular carcinoma and chronic obstructive pulmonary disease were contributory causes of death.  The appellant has not alleged that the Veteran's service-connected PTSD was either the primary cause of death or a contributory cause of death.   Nevertheless, the Appellant may establish service connection for the cause of the Veteran's death when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  Combee v. Brown, 34 F. 3d. 1039 (Fed. Cir. 1994).  

In April 2014, the appellant stated that the Veteran "was being checked for Agent Orange exposure, which he was told was one of the reasons he was diagnosed with liver cancer (hepatocellular carcinoma) in 2005."  The evidence of record establishes that the Veteran had service in the Republic of Vietnam from August 1970 to July 1971; accordingly, his exposure to herbicides is presumed.  

The Board notes that hepatocellular cancer has not been recognized by VA as a disease associated with exposure to herbicides; therefore, despite the Veteran's presumed exposure to an herbicide agent, presumptive service connection under 38 C.F.R. § 3.307 (a)(6) is not for application for the Veteran's hepatocellular carcinoma.  Nevertheless, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee.  As hepatocellular carcinoma was a contributory cause of the Veteran's death and the Veteran and his wife are competent to report of a contemporaneous medical diagnosis, the Board finds that a medical opinion should be obtained regarding whether the Veteran's hepatocellular carcinoma was etiology-related to his in-service exposure to herbicides.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Additionally, pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Here, the Board notes that multiple treatment records indicate that the Veteran received inpatient treatment from the Audie L. Murphy Memorial Veteran's Hospital in San Antonio in 1978; however, the evidence does not indicate that any attempt has been made to obtain these records.  As these records may provide information regarding the extent of the Veteran's alcohol abuse prior to and subsequent to his service in Vietnam, the Board finds that appropriate attempts to locate these records should be undertaken.  38 U.S.C.A. § 5103A(c)(2). 

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate efforts to obtain and associate with the Veteran's claims file, any VA treatment records from the Audie L. Murphy Memorial Veteran's Hospital in 1978, to include: records of an inpatient hospitalization.  If for any reason, the Veteran's VA records are incomplete or the AOJ is unable to associate them with the claims file, the appellant must be notified by letter and afforded the opportunity to provide those medical records.

2. Undertake appropriate efforts to obtain and associate with the Veteran's claims file, any VA treatment records related to the Veteran's diagnosis of and treatment for hepatocellular carcinoma between 2004 and the Veteran's death in 2006.  If for any reason, the Veteran's VA treatment records are incomplete or the AOJ is unable to associate them with the claims file, the appellant must be notified by letter and afforded the opportunity to provide those medical records.

3. After the above-referenced development has been completed, obtain a VA medical opinion from an appropriate clinician to determine the etiology of the Veteran's hepatocellular carcinoma.  The claims folder must be made available for review by the examiner.  The examiner is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hepatocellular carcinoma was caused by or otherwise etiologically related to service, to include his conceded exposure to herbicides.  The examiner is advised that service connection is not precluded simply because the disability is not among those presumptively linked to herbicide exposure. A complete rationale must be provided for any opinion given.

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the appellant and her representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




